Citation Nr: 1127012	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-05 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for the post operative residuals of arthroscopy and medial excision, right knee.  

2.  Entitlement to restoration of a 20 percent rating for the residuals of a fractured left radius and carpal tunnel syndrome, status post release.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1981 and from February 1982 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2009, a hearing was held before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  An April 2004 rating decision granted a 20 percent rating for the post operative residuals of arthroscopy and medial excision, right knee, effective July 10, 2002.  

2.  A February 2005 rating decision granted a 20 percent rating for the residuals of a fractured left radius and carpal tunnel syndrome, status post release, effective July 10, 2002.  

3.  The October 2006 and March 2007 examinations, which served as a basis for the reductions at issue, were at least as full and complete as those on which the 20 percent ratings were based and demonstrated sustained improvement.  

4.  After the Veteran had been issued a July 2007 notice of proposed rating reduction, a February 2008 rating decision reduced the evaluations for the Veteran's service-connected right knee and left wrist disabilities to 10 percent disabling, each, effective from May 1, 2008.  

5.  The February 2008 rating decision reducing the ratings to 10 percent, each, was properly based on a finding that the Veteran's service-connected right knee and left wrist disabilities had undergone an improvement in ability to function under ordinary conditions of life and work.  

6.  Subsequent VA examination in October 2008, confirmed sustained improvement of the service-connected right knee and lest wrist disabilities.  

7.  The post operative residuals of arthroscopy and medial excision, right knee are manifested by complaints of pain, instability, and locking.  The knee was stable with a full range of motion on examination.  

8.  The residuals of a fractured left radius and carpal tunnel syndrome, status post release, are manifested by a hardly visible, asymptomatic surgical scar; limitation to 75 degrees flexion, 45 degrees extension and 30 degrees ulnar deviation; and slight distal interphalangeal joint esthesia in the index finger.  Thenar eminence atrophy was not demonstrated on subsequent examinations.  While there were complaints of weakness, grip was within normal limits on examination.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for the post operative residuals of arthroscopy and medial excision, right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2010).  

2.  The criteria for restoration of a 20 percent rating for the residuals of a fractured left radius and carpal tunnel syndrome, status post release, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 8515 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In May 2006, the RO responded to a claim for increase with a letter that provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2006 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded VA examinations, which disclosed improvement.  So, a July 2007 rating decision proposed to reduce the ratings for the right knee and left wrist from 20 percent each to 10 percent each.  The rating decision and cover letter fully complied with the requirements of the VCAA, notifying him of the evidence used and the reasons for the decisions, as well as his right to submit evidence that the change should not be made.  Thereafter, he was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the RO readjudicated the case in the February 2008 rating decision.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The notice as to rating criteria, required by the U. S. Court of Appeals for Veterans Claims (Court) in Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) was provided in June 2009.  Once again, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond before readjudication of his claim with a supplemental statement of the case in July 2009.  Moreover, a July 2007 report of contact, the transcript of the November 2007 hearing before a Decision Review Officer (DRO) at the RO, and the Veteran's September 2009 testimony before the undersigned demonstrate that he had actual knowledge of the criteria for restoration of the prior ratings, what evidence was of record, and what additional evidence was needed.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran has been afforded hearings before RO and Board personnel.  His service medical records have been obtained.  His available post-service treatment records have also been obtained.  His medical records from VA and state facilities are in the claims folder.  The Veteran has had VA examinations and medical opinions have been obtained.  

The Veteran has made several allegations of inadequacy with respect to the most recent VA examinations.  At his September 2009 hearing, the Veteran indicated that the examiner was 96 years old and only a part-time employee.  The Veteran essentially testified that these characteristics rendered the examiner incompetent.  The Board finds that the examiner's age and employment status are irrelevant to a determination of the examiner's competency.  Moreover, the Board finds there is nothing in the record to suggest that the examinations conducted were in anyway deficient or inadequate.  The Veteran also alleged that the examinations were done in the dark, with the lights turned off.  There is nothing in the record to support this allegation.  Finally, the Veteran asserted that the October 2006 and March 2007 examinations were done by the same examiner; however, the record clearly shows that these examinations were conducted by two different examiners.  The Veteran complained that the examinations were too brief; however, the reports show that the examinations were thorough and that they developed sufficient evidence to determine the proper rating under the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reductions

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  As stated above, the Veteran was notified of the RO's intent to reduce his 20 percent rating by a letter dated in July 2007.  Thereafter, he had a pre-determination hearing before a Decision Review Officer at the RO, and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  

Final action to reduce the ratings was taken pursuant to 38 C.F.R. § 3.105(e) in February 2008.  The Veteran was informed of this decision by a rating decision and RO letter dated in February 2008.  The reduction was made effective beginning May 2008.  Consequently, the RO did not violate any of the procedures required under § 3.105.  The Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

Because the 20 percent ratings were both effective July 1, 2002 and reduced more than 5 years after that date, the provisions of 38 C.F.R. § 3.344(a) regarding stabilization of ratings apply.  

Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  38 C.F.R. § 3.344(a) (2010).  

Evaluation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  

The April 2004 rating decision granted a 20 percent rating for the right knee under the provisions of diagnostic code 5257.  Those criteria are for rating other impairment of the knee, including recurrent subluxation or lateral instability.  They provide a 10 percent evaluation for slight disability, a 20 percent rating for moderate disability and a 30 percent rating for a severe disability.  38 C.F.R. § 4.71a, Code 5257 (2010).  

The April 2004 rating decision discussed records from a state facility.  These showed complaints of knee pain.  In May 2001, the Veteran had a slight limp.  In November 2001, the knee was reported to be somewhat unstable.  In March 2002, he was wearing an elastic brace.  In May 2002, the Veteran had a limp and laxity of ligaments.  A July 2002 X-ray was normal.  At examination in an orthopedic clinic, on July 9, 2002, the Veteran complained of right knee pain with giving way, locking, grinding, and swelling.  On physical examination, the range of motion was 0 to 135 degrees.  The RO noted that 0 to 140 degrees is considered normal.  See 38 C.F.R. § 4.71, Plate II (2010).  There was no effusion but there was evidence of instability.  The diagnosis was lateral capsular strain and a brace was ordered.  A 20 percent rating was awarded as of the date the claim was received July 10, 2002.  

The Board has reviewed the Veteran's state medical records from 2001 through 2005.  They reflect complaints of right knee pain.  Pain may warrant a minimum rating of 10 percent.  See 38 C.F.R. § 4.59.  Otherwise, the state medical records are not adequate for rating purposes and do not support a rating in excess of 10 percent.  Specifically, the July 2002 orthopedic consultation, which seems to be the prime basis for the April 2004 rating, reported a +1 Lachman drawer sign, a +1 Slocum sign, and +1 knee jerk.  Lachman's test is an anterior drawer test for cases of severe knee injury, performed at 20 degrees of flexion.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1677 (28th ed., 1994).  A drawer test is for the integrity of the cruciate ligaments of the knee.  The knee is flexed to a 90 degree angle; at the femoral tibial junction, if the tibia can be drawn too far forward there is a rupture of the anterior ligaments (anterior drawer test) and if it can be drawn too far back there is a rupture of the posterior ligaments (posterior drawer test).  Also called drawer signs.  Id. at 1673.  The range of motion was almost normal at 135 degrees.  The other findings were within normal limits.  There was no information as to flare-ups, locking, weakened movement, fatigability, lack of endurance, incoordination, swelling, deformity, or atrophy of disuse.  

A later note, in August 2004, reported mild tenderness anteriorly, both medially and laterally, and posteriorly.  The knee was said to be unstable, without any information as to the direction of the instability, the ligaments involved, or the extent.  There was no swelling.  The range of motion was not reported.  

The February 2005 rating decision awarded a 20 percent rating for the left wrist under diagnostic codes 5215 and 8515.  Diagnostic code 5215 provides a maximum rating of 10 percent for limitation of wrist motion with dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Code 5215 (2010).  

Diagnostic code 5213 provides a 10 percent rating where supination is limited to 30 degrees or less.  The minor upper extremity can be rated as 20 percent disabling where motion is lost beyond the last quarter of the arc, so the hand does not approach full pronation.  [During his September 2009 Board hearing the Veteran testified that he is right handed.]  A 30 percent rating under diagnostic code 5213 can be assigned for the minor extremity if there is bone fusion with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Code 5213 (2010).  

The February 2005 rating decision also reflects consideration of diagnostic code 5214 for ankylosis of the wrist.  38 C.F.R. § 4.71a, Code 5214 (2010).  However, there is no competent evidence of ankylosis.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  

Diagnostic code 8515 provides that the median nerve of the minor upper extremity will be rated as 10 percent disabling for mild incomplete paralysis, 20 percent disabling for moderate incomplete paralysis, 40 percent disabling for severe incomplete paralysis and 60 percent disabling for complete paralysis.  38 C.F.R. § 4.124a, Code 8515 (2010).  

In the February 2005 rating decision, the RO reviewed the state medical records noting a complaint of chronic left wrist pain in February 2004.  In March 2004, the Veteran reported difficulty carrying and lifting and a doctor noted a full range of motion, but flexion and extension caused pain and numbness.  [The doctor did not report at what point in the range of motion pain appeared.]  There was no swelling or tenderness.  In April 2004, the Veteran reported continued pain and decreased motion.  Examination disclosed mild tenderness on the radial side of the wrist.  There appeared to be atrophy, especially in the thenar eminence.  There was decreased grip strength.  The Veteran complained of numbness on flexion and extension of the wrist and pain in the long finger when the wrist was tapped.  The range of motion was described as good.  There was no swelling, discoloration, or warmth.  The assessment was left wrist pain and numbness and an elastic wrist support was ordered.  In August 2004, complaints of constant right knee and left wrist pain were noted without physical findings.  

The record at the time of the proposal to reduce included the final records from the state facility.  In January 2005, the Veteran reported that he had worn a brace on both knee and wrist and required a cane for stability.  Physical examination showed he walked easily with a functional brace for right knee instability using a cane for stability.  The left hand had mild atrophy of the thenar eminence.  There was a good range of motion of the wrist but strength was decreased.  The assessment was right knee instability, left hand atrophy and wrist pain, and carpal tunnel syndrome by history.  Other than the thenar eminence atrophy, this report does not present any objective findings or measurements of instability, weakness, or other factors.  A subsequent examination report, in November 2005, reflected history and complaints, without objective findings.  

The file contains VA clinical notes.  These will not be set forth in detail because, while they reflect the Veteran's complaints of pain, they do not contain sufficient information to rate the disability.  VA clinical notes for August 2006 show the Veteran complained of instability of the right knee and partial paralysis of the left hand.  He also provided a history of injury as well as a carpal tunnel release in 1984 and arthroscopic right knee surgery in 1985.  There were no objective findings as to the extent of the disability.  

The report of the October 2006 VA examination shows the Veteran was provided an examination that was more detailed than the clinical notes that served as a basis for the 20 percent ratings.  The examining physician considered the Veteran's complaints, including his report of awaking about once every two weeks with a clawed left hand associated with 5-6/10 pain flare-ups lasting 30 to 45 minutes.  He also reported constant left hand pain with numbness in his fingers 3-4/10.  As to his right knee, the Veteran reported constant 4/10 pain with flare-ups to 8/10 once a month lasting 3 to 5 days.  He reported using a cane in his right hand occasionally, a right knee hinged brace constantly, and a left wrist carpal tunnel support approximately once a week.  This history and report of current complaints is more detailed than reported in the state clinical notes that were used for the 20 percent rating.  

The objective findings on the October 2006 VA examination were also more detailed than the previous clinical notes.  It was noted that the Veteran walked with a limp.  Direct examination of his right knee disclosed slight tenderness on the medial proximal and distal aspects.  There was no swelling, subluxation, or lateral instability.  Range of motion testing was unchanged by repetition and was not limited by pain.  Right knee motion went from 0 to 130 degrees, as compared to 0 to 140 degrees on the left.  Examination of the wrists disclosed slight tenderness at the left posterior wrist area.  Grip was bilaterally equal and adequate.  Finger to thumb, as well as finger and thumb to palm movements were bilaterally equal and within normal limits.  Wrist range of motion testing was unchanged by repetition or limited by pain.  Dorsiflexion went from 0 to 70 degrees; palmar flexion went from 0 to 80 degrees, radial deviation went from 0 to 20 degrees; and ulnar deviation went from 0 to 40 degrees.  There was decreased pinprick sensation of the hands and fingers distally.  Pertinent diagnoses were status post right knee surgery and status post fracture, left radius, severe, with secondary carpal tunnel syndrome.  

The report of the examination is the most probative evidence about the examination.  It shows that the examination was not only adequate and thorough, but it was at least as full and complete as the clinical notes that the 20 percent rating was based on.  Thus, we find that the Veteran's later complaints about the examination do not make a credible showing as to the adequacy of the examination.  The examination showed that the right knee had pain, tenderness, a slight limitation of motion and a limp.  These findings warrant a 10 percent rating under the applicable rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5255-5263.  However, it is also clear from these findings that the disability does not approximate any applicable criteria for a 20 percent rating.  38 C.F.R. § 4.7.  Similarly, the left wrist complaints and findings do not approximate any applicable criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a.  Specifically, there was no ankylosis and there was no compensable degree of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5213-5215.  The subjective neurologic responses were mild and would support a 10 percent rating.  However, in the absence of organic changes, a higher rating is not warranted.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8515.  

VA clinical notes for March 2007 show that the Veteran complained of multiple joint pains.  He ambulated with a cane and said he needed it because of knee pain.  He also had a brace for the knee.  He reported having more problems with left hand arthritis lately.  He had been taking medication routinely.  Examination of the extremities showed no cyanosis or edema.  Pulses were normal.  Bilateral knee deep tendon reflexes were slightly diminished.  There were no findings pertaining to the joint complaints.   

Also in March 2007, a VA physician, different from the one who did the October 2006 examination, provided an examination of the Veteran's joints.  The VA records were reviewed and discussed.  The Veteran was noted to be wearing a knee brace but walking fairly well without apparent pain, etc.  Physical examination was reported to be normal, as far as the right knee was concerned.  "He has complete flexion and extension.  There is no effusion, no tenderness, no nothing.  Furthermore, when the patient walks in the room, he walks with a basically normal gait.  He can walk on tiptoes and heels.  I was able to persuade him to squat down and duck walk and he goes down to a full squatting position and did so without apparent difficulty.  In other words, there really is not so much to substantiate the patient's complaints of right knee pain and instability which would indicate to me that the need for a cane in the right hand is very questionable..."  The examiner went on to express the opinion that the Veteran did not need a cane for his right knee.  The examiner acknowledged pain in the right knee during the activities of daily living (ADL) and work.  However, the examiner specified that there was a full range of motion in the knee.  There was no pain on range of motion testing.  There was no additional limitation with repetitive use.  There were no flare-ups.  There was no knee instability.  

Here, again, we see a more thorough examination considering such additional factors as flare-ups and repetitive use.  This examination confirms the improvement demonstrated on the previous VA examination.  It establishes that the service-connected right knee disability has improved to such an extent that the 20 percent rating is no longer appropriate.  

In November 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He reported that he had been receiving treatment at a VA facility since August 2006 and had been seen 3 times.  A primary care physician had recommended continued use of a brace and cane.  Medication had been prescribed to reduce swelling and pain and another medication had been prescribed for cramping and pain.  He explained that he had tried not using a cane but found he had more discomfort and less ability to get around, so he returned to using the cane.  He reported that if he moved quickly, the knee would "float out of socket."  He said the knee would move sideways and he would have to use his hands to move it back into position.  He also described how it distracted him during a college laboratory test.  In discussing his left wrist, the Veteran acknowledged that he was right handed.  He testified that his fingers were numb and tingly.  He said that he awoke with his left hand clawed on a fairly regular basis.  The Veteran discussed his original injury and carpal tunnel surgery.  He told of dropping things and not being able to use the left hand to carry or for physically strenuous tasks.  

VA clinical notes for November 2007 show that the Veteran complained of multiple joint pains.  He ambulated with a cane and said he needed it because of knee pain.  He also had a brace for the knee.  He reported having more problems with left hand arthritis lately.  He had been taking medication routinely.  Examination of the extremities showed no cyanosis or edema.  Pulses were normal.  Bilateral knee deep tendon reflexes were slightly diminished.  There were no findings pertaining to the joint complaints.  Similar complaints and findings were reported in March 2008.  

In October 2008, the Veteran's joints were examined by the VA physician who had done the March 2007 VA examination.  The claims folder was reviewed.  The examiner noted that he had examined the Veteran's knee in March 2007 and the wrist had been examined in October 2006.  He was being followed by his primary care doctor and had been given a new right knee brace about 3 months earlier.  The wrist problem was being followed by occupational therapy.  He was also using a sleeping glove at night.  The Veteran estimated that he had lost about 12 days from class or work due to his knee.  He complained of intermittent pain.  It was aggravated by inclement weather and by going up and down stairs.  He said the knee was unstable and he had a slight limp.  He reported that his left wrist was painful and weak.  He stated that he would occasionally drop objects.  He had cramping, but the wrist no longer went into a claw hand.  With excessive use, his hand was numb, which affected his occupation and daily activities.  

Physical examination showed a basically normal gait and the Veteran moved about without demonstrable difficulty.  Examination of the left wrist showed no swelling or deformity.  The surgical scar was barely visible on the palmar aspect of the left hand.  The left forearm had 90 degrees of pronation and suppination.   The left wrist showed 75 degrees of repeated flexion and 45 degrees of repeated extension.  There was 30 degrees of radial and ulnar deviation.  Grip appeared normal.  There was slight distal interphalangeal joint (DIP) esthesia over the left index finger.  There was no atrophy of the intrinsic muscles of the left hand supplied by the median nerve.  Examination of the knee showed the Veteran was able to walk on tiptoes and heels.  He could duck walk but complained of right knee pain while doing so.  The knee showed no effusion or tenderness.  The ligaments were stable to medial, lateral, anterior and posterior stress.  McMurray's test was negative.  The knee would repeatedly flex to 140 degrees and extend to the 0 degree position.  The impression was postop arthroscopy surgery of the right knee and postop left carpal tunnel release.  The examiner reported that the Veteran's clinical picture was compared with the examinations of October 2006 and May 2007 and basically there had been no significant change from those examinations.  

The record includes VA clinical notes through April 2009, without significant pertinent findings.

In conclusion, the October 2006, March 2007, and October 2008 reports support a finding that restoration of the Veteran's 20 percent disability ratings is not warranted.  With respect to the current severity of the Veteran's disabilities, the Board finds, for the reasons explained above, that the objective medical evidence from the 2006, 2007, and 2008 VA examination reports outweighs the Veteran's lay testimony and statements and establishes by a preponderance of the evidence that the reductions were properly based on a showing of improvement and were based on examinations that were at least as full and complete as the information used to support the 20 percent ratings.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Restoration of a 20 percent rating for the post operative residuals of arthroscopy and medial excision, right knee, is denied.  

Restoration of a 20 percent rating for the residuals of a fractured left radius and carpal tunnel syndrome, status post release, is denied.  



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


